Citation Nr: 0628169	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-44 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial rating for service-connected 
Grave's Disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in February 2006 at the 
Portland, Oregon RO; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
Grave's Disease is marked by tachycardia, increased blood 
pressure, or increased pulse pressure.

3.  The veteran is not currently taking medications for his 
hyperthyroidism.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected Grave's Disease have not been 
met or approximated.  38 U.S.C.A.
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.119, Diagnostic Code 7900 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in July 2003, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran information about private 
records of treatment for Grave's Disease.  The RO also asked 
the veteran for copies of any military personnel records he 
had in his possession and statements from individuals having 
knowledge of his claimed condition.  The RO also asked for 
names and addresses of persons, agencies, or companies 
possessing medical or employment records that would help 
decide his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service connected 
disability.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of December 2003	, the 
veteran and his accredited representative have submitted both 
lay and medical evidence describing current symptomatology 
and severity associated with his disability.  Thus, it is 
clearly demonstrated that the veteran understood the types of 
degree of disability rating evidence needed to substantiate 
the claim.  Lastly, the RO has provided the veteran with a 
copy of the SOC, which sets forth the rating criteria for all 
ratings in excess of that currently assigned for his 
disability.  For these reasons, the Board finds no prejudice 
to the veteran from the inadequate notice provided him on the 
element of the degree of disability.    

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification that an effective date for the 
award of benefits will be assigned.  The RO granted service 
connection for hyperthyroidism effective the date the claim 
was received.  Under VA regulations, this is the earliest 
possible effective date.  38 C.F.R. § 3.400 (b)(2) (2006).  
As explained more fully below, staged ratings are not 
appropriate and any decision on the claim for a higher 
initial rating would be applied effective the date of service 
connection.  38 C.F.R. § 3.400(o)(1) (2006).  Thus, the 
veteran has suffered no prejudice as a result of this 
adjudication.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's VA Medical Center (VAMC) treatment 
reports and all private medical records that the veteran 
requested.  The RO also provided the veteran with a VA 
medical examination.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.



Evidence

In a treatment record from Siskiyou Community Health Center, 
dated in December 1997, J.P., Physician's Assistant (P.A.), 
stated that the veteran was to be put on Tapazole and 
Propranolol for his hyperthyroidism.  

In a treatment record from Siskiyou Community Health Center, 
dated in April 2000, it was noted that the veteran's symptoms 
for hyperthyroidism had increased.  The veteran reported 
symptoms of tremors, insomnia, and anxiousness.  In a 
treatment record dated in June 2000, it was noted that 
treatment records from Dr. E. showed a diagnosis of severe 
hyperthyroidism.  

In a treatment report from Siskiyou Community Health Center, 
dated in March 2001, S.T., P.A., stated that the veteran's 
hyperthyroidism had recently come under control.  

In a VA examination report, dated in October 2003, Dr. R.S. 
reported the history of the veteran's Grave's Disease 
(hyperthyroidism) obtained from interviewing the veteran and 
reviewing the claims file.  Dr. R.S. reported that the 
veteran discontinued taking propylthiouracil around 2001 due 
to lack of health insurance coverage.  Dr. R.S. stated that 
approximately a year later the veteran's symptoms increased.  
Dr. R.S. stated that the veteran lost ten pounds in the 
previous six months and complained of weakness, 
tremulousness, heat intolerance, and increased sweating.  Dr. 
R.S. noted that the veteran had a large appetite and ate 
copious amounts of food.  Dr. R.S. stated that the veteran 
did not notice palpitation or rapid heart rate.    

Dr. R.S. noted the veteran's heart rate to be 76, but stated 
that the veteran appeared to be physically fit and that this 
may have been a relative tachycardia for him.  The veteran's 
blood pressure was noted to be 128/76.  Dr. R.S. stated that 
the eyes did not seem proptotic and extraocular movements 
were intact without nystagmus.  The veteran did not have 
diplopia.  The thyroid gland was diffusely enlarged, but 
symmetric and without nodularity.  Dr. R.S. stated that the 
thyroid gland was perhaps three times the normal size.  Dr. 
R.S. noted a fine tremor at rest and with intention.  Dr. 
R.S. characterized the veteran's Grave's Disease as 
moderately active.  

In a VAMC treatment report from VAMC White City, dated in May 
2004, the veteran's blood pressure was noted to be 135/54, 
heart rate was 65, and weight was 194 pounds.  In a VAMC 
treatment report from VAMC White City, dated in August 2004, 
the veteran's blood pressure was noted to be 115/70, pulse 
was 63, and weight was 190 pounds.  In that report, Dr. S.S. 
noted that the veteran had been seeing a private physician, 
Dr. E., for the disease, but that he had to stop seeing him 
due to insurance problems.    

In a VAMC treatment report from VAMC Rosenburg, dated in 
September 2004, Dr. M.B. characterized the veteran's Grave's 
Disease as mildly symptomatic.  The veteran's blood pressure 
was recorded as 122/73 and pulse was noted to be 88.  The 
veteran reported heat intolerance, sweating, and a large 
appetite with no weight gain.  Given the symptoms, Dr. M.B. 
stated he was inclined to recommend resuming antithyroid 
drugs; however, the veteran was at low risk for complications 
at that time.  Dr. M.B. stated that the veteran had trouble 
remembering to take his medications and thus preferred not to 
receive them.

At the veteran's travel board hearing in February 2006 at the 
Portland, Oregon RO, the veteran testified that his Grave's 
Disease caused him to lose sleep.  The veteran also testified 
that he experienced sweating, dizziness, limited mobility, 
and a racing heart due to the disease.  The veteran testified 
that walking short distances would trigger these symptoms.  
The veteran testified that he experienced tremors in his 
hands that limited his ability to perform various daily 
tasks.  The veteran stated that he took no prescribed 
medication for Grave's Disease but received radioactive 
iodine treatment occasionally.  

The veteran testified that he experienced attacks from his 
hyperthyroidism periodically and that because of these 
attacks, he was unable to maintain employment.  The veteran 
stated that when he first became symptomatic for the disease, 
he experienced an attack where he lost 40 pounds in a month 
and that the attack caused him to lose his last job.  The 
veteran stated that lately, he experienced smaller attacks 
characterized by sweating and palpitations; the veteran 
denied experiencing any major attacks lately.  The veteran 
felt that he was unable to hold or maintain employment 
strictly due to the limitations from Grave's Disease.  

The veteran's representative stated that in the past, the 
veteran's heart rate had been documented between 63 and 88.  
The veteran was unsure what his heart rate had been recently.  
The veteran testified that he did not monitor his blood 
pressure, but that they took it at the VAMC.  The veteran 
stated that the VAMC performed blood tests every two months.  
The veteran testified that he had difficulty sleeping and 
took medications for that problem in addition to blood 
pressure and pain.   

Legal Criteria
      
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Under Diagnostic Code 7900, a 10 percent rating is warranted 
for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor, or; continuous medication required 
for control.  A 30 percent rating is warranted for 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (2006).  If a disease of the 
heart is the predominant finding, evaluate as hyperthyroid 
heart disease (Diagnostic Code 7008) if doing so would result 
in a higher evaluation than using the above criteria.  38 
C.F.R. § 4.119, Diagnostic Code 7900, Note (1) (2006).  If 
ophthalmopathy is the sole finding, evaluate as field vision, 
impairment of (Diagnostic Code 6090); or impairment of 
central visual acuity (Diagnostic Code 6061-6079).  38 C.F.R. 
§ 4.119, Diagnostic Code 7900, Note (2) (2006).  

Analysis

The veteran's Grave's Disease is currently evaluated as 10 
percent disabling under the diagnostic code for 
hyperthyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7900 
(2006).  Hyperthyroidism is a characteristic of Grave's 
Disease.  See Dorland's Illustrated Medical Dictionary 534 
(30th Ed. 2003).  Upon reviewing the evidence of record, the 
Board concludes that the next higher rating of 30 percent for 
hyperthyroidism is not warranted.  The evidence does not show 
that at any time since the veteran filed his claim in March 
2003 that his blood pressure or pulse pressure was elevated.  
Numerous blood pressure readings are included in the medical 
records, yet no examiner noted the readings to be abnormal. 
Also, nowhere in the medical evidence has it been noted that 
the veteran had increased pulse pressure.    

The evidence also fails to show the veteran's hyperthyroidism 
is marked by tachycardia.  Tachycardia is defined as 
"excessive rapidity in the action of the heart; the term is 
usually applied to a heart rate above 100 beats per minute in 
an adult and is often qualified by the locus of origin as 
well as by whether it is paroxysmal or nonparoxysmal."  
Dorland's Illustrated Medical Dictionary 1850 (30th Ed. 
2003).  Nowhere in the record is it shown that the veteran's 
heart rate has been documented above 100 beats per minute.  
The veteran's heart rate has instead been documented within 
the range of 63 to 88 beats per minute.  The Board is not 
persuaded by Dr. R.S.' statement regarding the veteran's 
overall level of physical fitness.  Dr. R.S. only stated that 
the veteran's heart rate "may" be a tachycardia in light of 
his overall physical fitness level.  Such a statement is not 
conclusive as to whether the veteran suffers from 
tachycardia.  The Board also considers the veteran's decision 
to not take antithyroid drugs to be significant evidence that 
the service-connected disease does not warrant the higher 30 
percent rating.   

The Board also concludes that evaluations under the other 
codes provided in Notes (1) and (2) of Diagnostic Code 7900 
are not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7900 
(2006).  No disease of the heart has been determined to be a 
predominant finding and the evidence does not show that 
ophthalmopathy is the sole finding.  Id.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Code 7900 or any other 
diagnostic code for hyperthyroidism.  Also, the 
hyperthyroidism has not been shown to be manifested by 
greater than the criteria associated with a 10 percent rating 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a 10 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected Grave's Disease causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected Grave's Disease interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).





ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected Grave's Disease is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


